Herrick, J.:
It seems to me that the indictment sufficiently sets forth an offense under section 218 of the Penal Code. The evidence shows that the *370•defendant was committing an offense under section 448 of tbe Penal Code. Tbe person wbo made tbe arrest, and wliom tbe defendant assaulted, was a constable, and tbe defendant’s offense was committed in bis presence.
Under section 177 of tbe Code of Criminal Procedure a constable bad authority to arrest him for such offense without a warrant.
Tbe judgment should, therefore, be affirmed.
Man ham, P. J., and Putnam, J., concurred.
Judgment of conviction affirmed.